Citation Nr: 0630117	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-14 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a disability manifested by right ulnar 
neuropathy and intrinsic muscle atrophy, claimed as due to 
Department of Veterans Affairs failure to provide adequate 
physical therapy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to July 
1985, and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for a disability manifested by right ulnar 
neuropathy and intrinsic muscle atrophy, claimed as due to VA 
failure to provide adequate physical therapy.


FINDING OF FACT

The veteran's right ulnar neuropathy and intrinsic muscle 
atrophy was not caused or aggravated by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA, or by an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
disability manifested by right ulnar neuropathy and intrinsic 
muscle atrophy, claimed as due to VA failure to provide 
adequate physical therapy, have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation under 38 U.S.C.A. § 1151

Where a veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt. 38 
U.S.C.A. § 5107 (West 2002).

In order for the disability or death to qualify for 
compensation under 38 U.S.C.A. § 1151, the disability or 
death must not have been the result of the veteran's willful 
misconduct, and must have been caused by VA hospital care, 
medical or surgical treatment, or examination.  Additionally, 
the VA hospital care, medical or surgical treatment, or 
examination that proximately caused the disability or death, 
must have been careless, negligent, lacked proper skill, or 
involved an error in judgment, or an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The 
additional disability or death must not merely be 
coincidental with the VA hospitalization, medical, or 
surgical treatment.  Finally, proof of aggravation, in the 
absence of evidence satisfying the causation requirement, 
will not suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2) (2006).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with his physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  38 
C.F.R. § 3.358(b)(1), (2) (2006).

In September 1999, the veteran underwent a right ulnar nerve 
transposition at the VA hospital in Montgomery, Alabama, for 
treatment of right cubital tunnel syndrome, of which he had 
complained for the previous two years.  The veteran asserts 
that his symptomatology associated with the disability 
worsened following the tunnel release, ultimately resulting 
in right ulnar neuropathy and intrinsic muscle atrophy of the 
hand.  He contends that the right ulnar neuropathy and 
intrinsic muscle atrophy of the hand developed due to VA's 
failure to provide him with adequate post-operative physical 
therapy.  Specifically, he asserts that physical therapy was 
not provided early enough, and that because his home was over 
100 miles from the nearest VA facility, it was VA's 
obligation to ensure that he received physical therapy in his 
home town.

The record reflects that immediately following the surgery, 
the veteran was placed in a long-arm cast and sling for 45 
days.  Thereafter, he continued to have numbness to the 
fourth and fifth digits of his right hand.  In March 2000, he 
was seen by physical therapy at the VA Medical Center (VAMC) 
in Montgomery, Alabama.  He was informed that he could attend 
physical therapy several times per week at the Montgomery 
VAMC.  The veteran, however, requested instructions for home 
exercises due to the fact that he lived over 100 miles away.  
He was accordingly fitted with an exercise glove and given 
instructions for home physical therapy.  Despite performing 
the home exercises several times per week, the veteran's 
symptoms were only marginally alleviated.  EMG examination 
demonstrated right ulnar neuropathy.  On follow up visits 
with his primary care doctor between March 2000 and September 
2001, the veteran requested that he be scheduled for physical 
therapy in his home town.  A September 2001 treatment record, 
however, notes that the veteran reported that he had been 
unable to get approved for physical therapy in his home town.  
The veteran thus continued to perform physical therapy 
exercises on his own.

In April 2005, VA requested an opinion as to whether the 
veteran's current ulnar neuropathy and intrinsic muscle 
atrophy were caused by any alleged VA failure to provide 
adequate physical therapy.  On examination, the veteran was 
noted to have had several EMGs which demonstrated ulnar 
neuropathy.  On evaluation of the right hand, he was noted to 
have mild thenar atrophy, but had no atrophy of the muscle 
mass of the forearm.  Range of motion of the elbow and wrist 
were within normal limits.  He has some weakness noted with 
finger testing on the right, though his grip strength was 5- 
on the right, and 5+ on the left.  Arm strength was graded at 
5/5, bilaterally.  His upper extremity pulses were intact.  
He was noted to have mild wrist weakness and decreased 
sensation to the ulnar aspect of his right hand, particularly 
of the fourth and fifth digits.  There was no evidence of 
contracture or palsy.  The assessment was right ulnar 
neuropathy, status post ulnar nerve transposition.  The 
veteran reported that he had been instructed as to home 
physical therapy exercises and that he performed such 
exercises in his home.  After reviewing the claims folder, 
the examiner determined that VA provided the veteran 
reasonable accommodation in terms of physical therapy.  He 
was given instructions for home exercises, and was not denied 
physical therapy at the VAMC.  While the veteran may have 
been inconvenienced to attend appointments at the VAMC, he 
had been given the option of attending formal appointments 
three times per week.  Additionally, the veteran had been 
provided with a list of "all ponderables" pre-operatively, 
which he signed, that included the possibility that there 
could be a "failure to relieve symptoms."  Because the 
veteran had been instructed as to physical therapy exercises, 
and, by his own admission he had performed the exercises, the 
examiner found that it was less likely than not that the 
veteran's current symptoms were related to a lack of formal 
physical therapy exercises in his home town.

In this case, the veteran's current right ulnar neuropathy 
and intrinsic muscle atrophy have been determined to be 
unrelated to any alleged failure of VA to provide adequate 
physical therapy, including a lack of formal physical therapy 
in his home town.  Because there is no competent evidence 
suggesting a relationship between the lack of formal physical 
therapy, the Board concludes that the veteran does not have 
an additional disability that was caused or aggravated by the 
fact that the veteran was not approved for physical therapy 
in his home town.  Similarly, there is no competent evidence 
that VA otherwise exhibited carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault.  In the absence of any such competent evidence, 
compensation under 38 U.S.C.A. § 1151 must be denied.

The Board has considered the veteran's contentions that VA 
was careless and negligent with regard to the scheduling of 
formal physical therapy.  However, as a layperson, the 
veteran lacks the requisite medical expertise to offer a 
medical opinion, without competent substantiation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2003, July 2003, 
April 2003, April 2006, and May 2006; a rating decision in 
October 2002; a statement of the case in May 2003; and 
supplemental statements of the case in June 2004 and June 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained an opinion and medical 
examination in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
disability manifested by right ulnar neuropathy and intrinsic 
muscle atrophy, claimed as due to Department of Veterans 
Affairs failure to provide adequate physical therapy, is 
denied.




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


